19-10412-jlg         Doc 562       Filed 05/13/19       Entered 05/13/19 20:06:24                Main Document
                                                       Pg 1 of 4


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                           Debtors.   1                        :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X


                              NOTICE OF AMENDED AGENDA OF MATTERS
                              SCHEDULED FOR HEARING ON MAY 14, 2019



Location of Hearing:           United States Bankruptcy Court for the Southern District of New York,
                               before the Honorable James L. Garrity, Jr., United States Bankruptcy
                               Judge, One Bowling Green, Courtroom 601, New York, New York
                               10004




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.



WEIL:\97033198\1\41703.0010
19-10412-jlg         Doc 562       Filed 05/13/19    Entered 05/13/19 20:06:24   Main Document
                                                    Pg 2 of 4


MATTERS TO BE HEARD AT 11:00 A.M.

  I.      CONTESTED MATTERS:

          1.        Motion of Unsecured Creditor Monique McTeer for Relief from the Automatic
                    Stay (11 U.S.C. § 362) [ECF No. 438]

                    Response Deadline:     May 7, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Debtors’ Objection [ECF No. 509]

                    Related Document:

                              B.    Unsecured Creditor Monique McTeer’s Reply in Support of
                                    Motion [ECF No. 538]

                    Status: This matter is going forward on a contested basis.

          2.        Motion of Michael Martello for Relief from the Automatic Stay [ECF No. 446]

                    Response Deadline:     May 7, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Debtors’ Objection [ECF No. 507]

                    Related Documents: None.

                    Status: This matter is going forward on a contested basis.

          3.        Motion of Marsha Chambers to Clarify and Correctly Post Unsecured Creditor’s
                    Claim [ECF No. 464]

                    Response Deadline:     May 7, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Debtors’ Objection [ECF No. 514]

                    Related Documents: None.

                    Status: This matter is going forward on a contested basis.

          4.        Consumer Creditors’ Motion for Order Extending the Deadline for Filing Proofs
                    of Claim with Point and Authorities filed [ECF No. 465]

                    Response Deadline:     May 7, 2019 at 4:00 p.m.



                                                      2
WEIL:\97033198\1\41703.0010
19-10412-jlg         Doc 562       Filed 05/13/19    Entered 05/13/19 20:06:24      Main Document
                                                    Pg 3 of 4


                    Responses Filed:       None.

                    Related Document:

                              A.    Order Further Extending General Bar Date for Filing Proofs of
                                    Claim for Consumer Borrowers Nunc Pro Tunc [ECF No. 496]

                    Status: The bar date for consumer borrowers was extended to June 3, 2019
                    pursuant to the Order Further Extending General Bar Date for Filing Proofs
                    (ECF No. 496).

MATTER TO BE HEARD AT 3:00 P.M.

          5.        Motion of Debtors for Entry of an Order (I) Disbanding the Official Committee of
                    Consumer Creditors Appointed by the U.S. Trustee or, Alternatively, (II) Limiting
                    the Scope of Such Committee and Capping the Fees and Expenses Which May Be
                    Incurred By Such Committee [ECF No. 522]

                    Response Deadline:     May 13, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.    Objection of the Official Committee of Consumer Creditors [ECF
                                    No. 548]

                              B.    Objection of the United States Trustee [ECF No. 556]

                              C.    Consumer Creditors’ Opposition to the Debtors’ Motion [ECF
                                    No. 560]

                              D.    The Diamond Victims’ Joinder in Objection to Debtors’ Motion to
                                    Disband Consumer Creditors Committee [ECF No. 561]

                    Related Documents:

                              E.    Letter to the United States Trustee Requesting the Appointment of
                                    an Official Committee of Consumer Creditors [ECF No. 429]

                              F.    Amended Appointment of Official Creditors’ Committee Adding
                                    Two Consumer Creditors to the Committee [ECF No. 444]

                              G.    Letter Requesting Appointment of Official Committee of
                                    Consumer Creditors [ECF No. 449]

                              H.    Second Amended Notice of Appointment of Official Committee of
                                    Unsecured Creditors [ECF No. 497]

                              I.    Notice of Appointment of Official Committee of Consumer
                                    Creditors [ECF No. 498]


                                                      3
WEIL:\97033198\1\41703.0010
19-10412-jlg         Doc 562       Filed 05/13/19    Entered 05/13/19 20:06:24     Main Document
                                                    Pg 4 of 4


                              J.    Emergency Motion of Debtors to Shorten Time and Fix Date and
                                    Time for Hearing to Consider Motion [ECF No. 523]

                              K.    Order Granting Debtors’ Emergency Motion to Shorten Time
                                    [ECF No. 524]

                              L.    Statement of Term Loan Ad Hoc Group in Support of Debtors’
                                    Motion [ECF No. 529]

                              M.    Joinder of the Diamond Victims to Debtors’ Motion [ECF No.
                                    547]

                              N.    Declaration of Victor Noskov in Support of Objection of the
                                    Official Committee of Consumer Creditors [ECF No. 549]

                    Status: This matter is going forward on a contested basis.

 II.      WITHDRAWN MATTER:

          6.        Motion of Black Knight Financial Technology Solutions, LLC, for the Entry of an
                    Order Compelling the Debtors to Assume or Reject Executory Contracts Pursuant
                    to 11 U.S.C. § 365(d)(2) [ECF No. 418]

                    Response Deadline:     May 7, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Debtors’ Objection [ECF No. 510]

                    Related Document:

                              B.    Notice of Withdrawal [ECF No. 550]

                    Status: This matter has been withdrawn.


Dated: May 13, 2019
       New York, New York
                                              /s/ Sunny Singh
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Ray C. Schrock, P.C.
                                              Sunny Singh

                                              Attorneys for Debtors
                                              and Debtors in Possession

                                                      4
WEIL:\97033198\1\41703.0010
